Title: To James Madison from Jacob Ridgway, 21 March 1808
From: Ridgway, Jacob
To: Madison, James



Duplicate
Sir,
Antwerp the 21st. March 1808.

Referring to my last respects of the 31st. July 1807 enclosing a report List of the american vessels entered & cleared at this Port up to that period, I have now the honor to transmit you enclosed a duplicate of the same and a subsequent List up to the 31st. of December last.
No other american vessel has entered this Port since the 5th. Sepr last, except the brig Ruby of New York Thomas Chapman Master arrived here the 3d. Instant from Rotterdam on ballast.  This long interruption of our Trade as well as the discouragement it has met in this Country being the result of the political situation of France & England seems to leave no room to hope for any sudden change.  I have the honor to be with great respect Sir Your most obedient humble Servant

P  Jacob RidgwayJ. Robertson